
	
		I
		111th CONGRESS
		1st Session
		H. R. 1836
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2009
			Mr. Minnick (for
			 himself and Mr. Schock) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  payroll tax holiday for small businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Payroll Tax Holiday Act of
			 2009.
		2.Payroll tax
			 holiday for small businesses
			(a)In
			 generalSubchapter C of
			 chapter 21 of the Internal Revenue Code of 1986 (relating to Federal Insurance
			 Contributions Act) is amended by redesignating section 3128 as section 3129 and
			 by inserting after section 3127 the following new section:
				
					3128.Payroll tax
				holiday for small businesses during portion of 2009
						(a)Payroll
				taxesIn the case of an
				eligible small business, the rate of the taxes imposed by sections 3101(a) and
				3111(a) shall be zero with respect to remuneration paid during the payroll tax
				holiday period, including for purposes of determining the rates of tax under
				sections 3201(a) and 3221(a) with respect to compensation paid during such
				period.
						(b)Self-employment
				taxesIn the case of an
				eligible small business—
							(1)In
				generalFor purposes of the tax imposed by section 1401(a), the
				self-employment income of the taxpayer for the taxable year (determined without
				regard to this subsection) shall be reduced by the payroll tax holiday period
				income for such taxable year.
							(2)Tax on employee
				representatives under the railroad retirement tax actFor purposes of the tax imposed by section
				3211(a), the compensation of the taxpayer subject to tax under such section for
				the taxable year (determined without regard to this subsection) shall be
				reduced by the payroll tax holiday period income for such taxable year for
				purposes of applying so much of the rate of such tax as is determined by
				reference to the taxes imposed by sections 3101(a) and 3111(a).
							(3)Payroll tax
				holiday period incomeFor
				purposes of this subsection, the payroll tax holiday period income for any
				taxable year is the amount equal to the applicable percentage of—
								(A)the
				self-employment income for such taxable year in the case of the tax imposed by
				section 1401(a), and
								(B)the compensation
				subject to tax under section 3211(a) in the case of the tax impose by section
				3211(a).
								(4)Applicable
				percentageFor purposes of paragraph (3), the applicable
				percentage is the percentage determined by dividing—
								(A)the number of days
				during the taxable year which are within the payroll tax holiday period,
				by
								(B)the number of days
				during the taxable year.
								(c)Eligible small
				business; payroll tax holiday periodFor purposes of this section—
							(1)Eligible small
				business
								(A)In
				generalThe term
				eligible small business means any person engaged in a trade or
				business if such person employed no more than 50 employees on the first day of
				the payroll tax holiday period.
								(B)Special
				rulesFor purposes of subparagraph (A)—
									(i)all persons
				treated as a single employer under subsection (b), (c), (m), or (o) of section
				414 shall be treated as 1 taxpayer, and
									(ii)temporary
				lay-offs shall be disregarded.
									(2)Payroll tax
				holiday periodThe term payroll tax holiday period
				means the period—
								(A)after the last day
				of the month which includes the date of the enactment of this section,
				and
								(B)before January 1,
				2010.
								(d)Limitation on
				reduction in employer taxes
							(1)In
				generalIf at the close of the payroll tax holiday period—
								(A)the aggregate
				reduction under this section in the employer taxes, exceeds
								(B)the aggregate
				increase in employee compensation or capital expenditures during the payroll
				tax holiday period as compared to the comparable period ending on the day
				before the payroll tax holiday period,
								then the
				applicable employer tax (determined without regard to this subsection) for the
				first payroll period beginning after the payroll tax holiday period shall be
				increased by such excess.(2)Employer
				taxesFor purposes of
				subparagraph (A), the term employer taxes means—
								(A)the taxes imposed
				by sections 3111(a) and 3221(a), and
								(B)so much of the
				taxes imposed by sections 1401(a) and 3211(a) as does not exceed the tax
				determined at the rate imposed by section 3111(a).
								(e)Trust funds held
				harmlessThere are hereby
				appropriated (out of any money in the Treasury not otherwise appropriated) for
				each fiscal year to the trust funds under section 201 of the Social Security
				Act and the Social Security Equivalent Benefit Account under section 15A of the
				Railroad Retirement Act of 1974 (45 U.S.C. 231n–1) an amount equal to the
				reduction in the transfers to such fund for such fiscal year by reason of this
				section.
						(f)Employer
				notificationThe Secretary
				shall notify small business employers of the payroll tax holiday period in any
				manner the Secretary deems
				appropriate.
						.
			(b)Conforming
			 amendmentThe table of sections for such subchapter C is amended
			 by redesignating the item relating to section 3128 as relating to section 3129
			 and by inserting after the item relating to section 3127 the following new
			 item:
				
					Sec. 3128. Payroll tax holiday for
				small businesses during portion of 2009..
				
			(c)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by this section shall apply to remuneration
			 paid after the last day of the month which includes the date of the enactment
			 of this Act.
				(2)Self-employment
			 taxesSo much of section 3128 of the Internal Revenue Code of
			 1986 (as added by this section) as relates to the taxes imposed by sections
			 1401(a) and 3211(a) shall apply to taxable years ending after such last
			 day.
				
